DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,109,187. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 1-20 are to be found in patent claim 1-20  (as the application claim 1-20 fully encompasses patent claim 1-20).  The difference between the application claim 1-20 and the patent claim 1-20  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1-20 of the patent is in effect a “species” of the “generic” invention of the application claim 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1-20 is anticipated by claim 1-20 of the patent, it is not patentably distinct from claim 1-20 of the patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briggs et al. US Patent No.: 9,053, 588 B1, hereinafter, ‘Briggs’.
 	Consider Claims 1, 8, and 15,  Briggs teaches a computer-implemented method (e.g., see at least figure 3), comprising: determining, by a computing device, a first geographic location of a first electronic device and a second geographic location of a second electronic device (e.g., this is met based on the determination of the location of the customer mobile and service vehicle mobile 100m as shown in figure 3- context is outlined in at least col. 2 lines 64-col. 3 lines 2, col. 14 lines 3-16, col. 18 lines 4 – 26, and figure 4c);providing, for output by the computing device and to the second electronic device, first navigation directions for navigating from the second geographic location of the second electronic device to the first geographic location of the first electronic device (e.g., direct service vehicle to job – 453 of figure 4c );determining, by the computing device, a time period to navigate from the second geographic location of the second electronic device to the first geographic location of the first electronic device (e.g., monitoring the service vehicle and tracking the moving based on a estimated time of arrival to see the service vehicle arrives within a particular time period – see context of monitoring the service vehicle – 443 of figure 4c ); determining, by the computing device, that the time period has elapsed before the second electronic device is at the first geographic location of the first electronic device (e.g. ,see at least figure 4c – the context of 445 -In step 445, the roadside assistance management system may determine whether the selected and assigned service vehicle 303 is in transit to the job. For example, the system may analyze the location information sent by the mobile computing device 100m and/or vehicle computing device 100v associated with the service vehicle to detect whether the service vehicle is moving, and therefore, on target to meet the promised response time ); based on determining that the time period has elapsed before the second electronic device is at the first geographic location of the first electronic device, determining, by the computing device, a third geographic location of a third electronic device(i.e., this is met by assigning a different the service vehicle based on the context of 445 in figure 4c -If the service vehicle 303 does not move in time (NO at step 445), the system may withdraw the assignment of the service vehicle 303 to the job at step 447 and return to step 435 to identify another service vehicle 303. ) ; and providing, for output by the computing device and to the third electronic device, second navigation directions for navigating from the third geographic location of the third electronic device to the first geographic location of the first electronic device( i.e., this is met by assigning a different the service vehicle based on the context of 445 in figure 4c -If the service vehicle 303 does not move in time (NO at step 445), the system may withdraw the assignment of the service vehicle 303 to the job at step 447 and return to step 435 to identify another service vehicle 303… In step 453, the roadside assistance management system may provide directions to the service vehicle 303. For example, an application server 304 may transmit driving directions to the mobile computing device 100m and/or vehicle computing device 100v associated with the selected service vehicle 303. The driving directions may be driving directions from the selected service vehicle's base station 220 to the job site. In some embodiments, the system may send the GPS coordinates of the job site, and the mobile computing device 100m and/or vehicle computing device associated with the service vehicle 303 may use its own GPS to determine the driving directions to the job site. Also, the system may send updated directions if traffic or other environmental conditions might cause the service vehicle 303 to be delayed. For example, the system may instruct the service vehicle 303 to take a different route to reach the job site due to a traffic jam – see context of figure 4c in at least col. 20).
 	Consider claims 2, 9  and 16, Briggs teaches wherein: providing, for output, the first navigation directions comprises updating the first navigation directions based on movement of the first electronic device, and providing, for output, the second navigation directions comprises updating the second navigation directions based on the movement of the first electronic device( In step 453, the roadside assistance management system may provide directions to the service vehicle 303. For example, an application server 304 may transmit driving directions to the mobile computing device 100m and/or vehicle computing device 100v associated with the selected service vehicle 303. The driving directions may be driving directions from the selected service vehicle's base station 220 to the job site. In some embodiments, the system may send the GPS coordinates of the job site, and the mobile computing device 100m and/or vehicle computing device associated with the service vehicle 303 may use its own GPS to determine the driving directions to the job site. Also, the system may send updated directions if traffic or other environmental conditions might cause the service vehicle 303 to be delayed. For example, the system may instruct the service vehicle 303 to take a different route to reach the job site due to a traffic jam – see context of figure 4c in at least col. 20.

 	Consider claims 3, 10 and 17, Briggs teaches receiving, by the computing device and from the second electronic device, a request for the first navigation directions for navigating from the second geographic location of the second electronic device to the first geographic location of the first electronic device, wherein providing, for output, the first navigation directions is in response to receiving the request(i.e., this is met based on the query from the system to the service provider – the acceptance includes location of the 1st vehicle -col. 19 lines 35-43 – see also figures 7 and 8 – by accepting the service the user is implicitly requesting the time advertised ). 
 	Consider claims 4, 11 and 18, Briggs teaches wherein determining the time period is based on a time limit received from a user(i.e., this is met based on the promoted time of the service request which is inherently expected by the user requesting road assistance – see at least col. 17 lines 45-60 and col. 19 lines 35-43 – see also figures 7 and 8  -by accepting the service the user is implicitly requesting the time advertised).
 	Consider claims 5, 12 and 19, Briggs teaches wherein determining the time period is based on a distance between the second geographic location of the second electronic device and the first geographic location of the first electronic device (e.g., see using GPS data in at least col. 20 ).
 	Consider claims 6, 13 and 20, Briggs teaches providing, for output by the computing device and to the second electronic device, data indicating the time period to navigate from the second geographic location of the second electronic device to the first geographic location of the first electronic device (e.g., see figure 8 and the context of figure 4c )(i.e., this is based on information collaborated by the service provider and 2nd device/ repair service ).
 	Consider claims 7 and 14, Briggs teaches the claimed invention comprising: determining, by the computing device, the first navigation directions based on the third geographic location of the third electronic device( i.e., this is met by assigning a different the service vehicle based on the context of 445 in figure 4c -If the service vehicle 303 does not move in time (NO at step 445), the system may withdraw the assignment of the service vehicle 303 to the job at step 447 and return to step 435 to identify another service vehicle 303… In step 453, the roadside assistance management system may provide directions to the service vehicle 303. For example, an application server 304 may transmit driving directions to the mobile computing device 100m and/or vehicle computing device 100v associated with the selected service vehicle 303. The driving directions may be driving directions from the selected service vehicle's base station 220 to the job site. In some embodiments, the system may send the GPS coordinates of the job site, and the mobile computing device 100m and/or vehicle computing device associated with the service vehicle 303 may use its own GPS to determine the driving directions to the job site. Also, the system may send updated directions if traffic or other environmental conditions might cause the service vehicle 303 to be delayed. For example, the system may instruct the service vehicle 303 to take a different route to reach the job site due to a traffic jam – see context of figure 4c in at least col. 20).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646